As filed with the Securities and Exchange Commission on April 4, 2016 UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-03023 FORUM FUNDS Three Canal Plaza, Suite 600 Portland, Maine 04101 Jessica Chase, Principal Executive Officer Three Canal Plaza, Suite 600 Portland, Maine 04101 207-347-2000 Date of fiscal year end: August 31 Date of reporting period: September 1, 2015 – February 29, 2016 ITEM 1. REPORT TO STOCKHOLDERS. TABLE OF CONTENTS Schedule of Investments 1 Schedule of Call and Put Options Written 2 Notes to Schedules of Investments and Call and Put Options Written 7 Statement of Assets and Liabilities 8 Statement of Operations 9 Statements of Changes in Net Assets 10 Financial Highlights 11 Notes to Financial Statements 13 Additional Information 18 MAI MANAGED VOLATILITY FUND SCHEDULE OF INVESTMENTS FEBRUARY 29, 2016 Shares Security Description Value Common Stock - 49.2% Communications - 2.6% Comcast Corp., Class A (a)(b) $ Verizon Communications, Inc. (a)(b) Consumer Discretionary - 6.5% Ford Motor Co. (a)(b) Macy's, Inc. (a)(b) McDonald's Corp. (a)(b) Target Corp. (a)(b) The Home Depot, Inc. (a)(b) The Walt Disney Co. (a)(b) Consumer Staples - 5.9% CVS Health Corp. (a)(b) Diageo PLC, ADR (a)(b) Mondelez International, Inc., Class A (a)(b) PepsiCo, Inc. (a)(b) The Procter & Gamble Co. (a)(b) Energy - 2.8% California Resources Corp. Chevron Corp. (a)(b) Occidental Petroleum Corp. (a)(b) Schlumberger, Ltd. (a)(b) Financials - 6.7% Bank of America Corp. (a)(b) Chubb, Ltd. (a)(b) JPMorgan Chase & Co. (a)(b) MetLife, Inc. (a)(b) Wells Fargo & Co. (a)(b) Health Care - 9.1% Abbott Laboratories (a)(b) Amgen, Inc. (a)(b) Cardinal Health, Inc. (a)(b) Johnson & Johnson (a)(b) Medtronic PLC (a)(b) Pfizer, Inc. (a)(b) UnitedHealth Group, Inc. (a)(b) Industrials - 7.4% General Electric Co. (a)(b) Honeywell International, Inc. (a)(b) Raytheon Co. (a)(b) The Boeing Co. (a)(b) United Parcel Service, Inc., Class B (a)(b) United Technologies Corp. (a)(b) Information Technology - 6.6% Apple, Inc. (a)(b) Cisco Systems, Inc. (a)(b) EMC Corp. (a)(b) Intel Corp. (a)(b) Microsoft Corp. (a)(b) Oracle Corp. (a)(b) QUALCOMM, Inc. (a)(b) Materials - 0.6% E.I. du Pont de Nemours & Co. (a)(b) Utilities - 1.0% NextEra Energy, Inc. (a)(b) Total Common Stock (Cost $54,986,337) Principal Security Description Rate Maturity Value U.S. Government & Agency Obligations - 5.1% U.S. Treasury Securities - 5.1% $ U.S. Treasury Bill (c) % 07/14/16 U.S. Treasury Bill (c) 02/02/17 Total U.S. Government & Agency Obligations (Cost $5,302,175) Shares Security Description Value Money Market Fund - 43.4% Fidelity Institutional Cash Money Market Fund, 0.35% (d) (Cost $44,660,994) Total Investments - 97.7% (Cost $104,949,506)* $ Total Written Options - (1.0)% (Premiums Received $(1,310,789))* ) Other Assets & Liabilities, Net – 3.3% Net Assets – 100.0% $ See Notes to Financial Statements. 1 MAI MANAGED VOLATILITY FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN FEBRUARY 29, 2016 Contracts Security Description Strike Price Exp. Date Value Written Options - (1.0)% Call Options Written - (0.6)% Abbott Laboratories $ 03/16 $ Abbott Laboratories 03/16 Abbott Laboratories 03/16 Abbott Laboratories 04/16 Amgen, Inc. 03/16 Amgen, Inc. 03/16 Amgen, Inc. 03/16 Amgen, Inc. 04/16 Apple, Inc. 03/16 Apple, Inc. 03/16 Apple, Inc. 03/16 Apple, Inc. 04/16 Apple, Inc. 04/16 Bank of America Corp. 03/16 Bank of America Corp. 03/16 Bank of America Corp. 03/16 Bank of America Corp. 03/16 Bank of America Corp. 03/16 Bank of America Corp. 04/16 Bank of America Corp. 04/16 Cardinal Health, Inc. 03/16 Cardinal Health, Inc. 04/16 Chevron Corp. 03/16 Chevron Corp. 03/16 Chevron Corp. 04/16 Chubb, Ltd. 03/16 Chubb, Ltd. 03/16 Chubb, Ltd. 04/16 Cisco Systems, Inc. 03/16 Cisco Systems, Inc. 03/16 Cisco Systems, Inc. 03/16 Cisco Systems, Inc. 04/16 Cisco Systems, Inc. 04/16 Comcast Corp., Class A 03/16 Comcast Corp., Class A 03/16 Comcast Corp., Class A 03/16 Comcast Corp., Class A 04/16 CVS Health Corp. 03/16 CVS Health Corp. 03/16 CVS Health Corp. 04/16 Diageo PLC, ADR 03/16 Diageo PLC, ADR 04/16 Diageo PLC, ADR 04/16 E.I. du Pont de Nemours & Co. 03/16 E.I. du Pont de Nemours & Co. 03/16 E.I. du Pont de Nemours & Co. 04/16 EMC Corp. 03/16 EMC Corp. 03/16 Ford Motor Co. 03/16 Ford Motor Co. 03/16 Ford Motor Co. 03/16 Ford Motor Co. 04/16 Ford Motor Co. 04/16 General Electric Co. 03/16 General Electric Co. 03/16 General Electric Co. 04/16 General Electric Co. 04/16 Honeywell International, Inc. 03/16 Honeywell International, Inc. 04/16 Intel Corp. 03/16 Intel Corp. 03/16 Intel Corp. 03/16 Intel Corp. 04/16 Intel Corp. 04/16 Johnson & Johnson 03/16 Johnson & Johnson 03/16 Johnson & Johnson 04/16 Johnson & Johnson 04/16 JPMorgan Chase & Co. 03/16 JPMorgan Chase & Co. 03/16 JPMorgan Chase & Co. 03/16 JPMorgan Chase & Co. 04/16 JPMorgan Chase & Co. 04/16 Macy's, Inc. 03/16 Macy's, Inc. 03/16 Macy's, Inc. 03/16 Macy's, Inc. 03/16 Macy's, Inc. 03/16 Macy's, Inc. 03/16 Macy's, Inc. 03/16 Macy's, Inc. 04/16 McDonald's Corp. 03/16 McDonald's Corp. 04/16 McDonald's Corp. 04/16 Medtronic PLC 03/16 Medtronic PLC 03/16 Medtronic PLC 04/16 MetLife, Inc. 03/16 MetLife, Inc. 03/16 MetLife, Inc. 03/16 MetLife, Inc. 04/16 Microsoft Corp. 03/16 Microsoft Corp. 03/16 Microsoft Corp. 04/16 See Notes to Financial Statements. 2 MAI MANAGED VOLATILITY FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN FEBRUARY 29, 2016 Contracts Security Description Strike Price Exp. Date Value Microsoft Corp. $ 04/16 $ Mondelez International, Inc., Class A 03/16 Mondelez International, Inc., Class A 03/16 Mondelez International, Inc., Class A 03/16 Mondelez International, Inc., Class A 04/16 Mondelez International, Inc., Class A 04/16 NextEra Energy, Inc. 04/16 NextEra Energy, Inc. 04/16 Occidental Petroleum Corp. 03/16 Occidental Petroleum Corp. 03/16 Occidental Petroleum Corp. 03/16 Occidental Petroleum Corp. 04/16 Oracle Corp. 03/16 Oracle Corp. 03/16 Oracle Corp. 04/16 PepsiCo, Inc. 03/16 PepsiCo, Inc. 03/16 PepsiCo, Inc. 04/16 PepsiCo, Inc. 04/16 Pfizer, Inc. 03/16 Pfizer, Inc. 03/16 Pfizer, Inc. 03/16 Pfizer, Inc. 03/16 Pfizer, Inc. 03/16 Pfizer, Inc. 04/16 QUALCOMM, Inc. 03/16 QUALCOMM, Inc. 03/16 QUALCOMM, Inc. 04/16 QUALCOMM, Inc. 04/16 QUALCOMM, Inc. 04/16 Raytheon Co. 03/16 Raytheon Co. 03/16 Raytheon Co. 04/16 Schlumberger, Ltd. 03/16 Schlumberger, Ltd. 03/16 Schlumberger, Ltd. 04/16 Schlumberger, Ltd. 04/16 Target Corp. 03/16 Target Corp. 03/16 Target Corp. 04/16 The Boeing Co. 03/16 The Boeing Co. 03/16 The Boeing Co. 03/16 The Boeing Co. 04/16 The Boeing Co. 04/16 The Boeing Co. 04/16 The Home Depot, Inc. 03/16 The Home Depot, Inc. 03/16 The Home Depot, Inc. 04/16 The Procter & Gamble Co. 03/16 The Procter & Gamble Co. 03/16 The Procter & Gamble Co. 04/16 The Procter & Gamble Co. 04/16 The Walt Disney Co. 03/16 The Walt Disney Co. 03/16 The Walt Disney Co. 03/16 The Walt Disney Co. 04/16 United Parcel Service, Inc., Class B 03/16 United Parcel Service, Inc., Class B 03/16 United Parcel Service, Inc., Class B 04/16 United Parcel Service, Inc., Class B 04/16 United Technologies Corp. 03/16 United Technologies Corp. 04/16 United Technologies Corp. 04/16 UnitedHealth Group, Inc. 03/16 UnitedHealth Group, Inc. 03/16 UnitedHealth Group, Inc. 04/16 UnitedHealth Group, Inc. 04/16 Verizon Communications, Inc. 03/16 Verizon Communications, Inc. 03/16 Verizon Communications, Inc. 03/16 Verizon Communications, Inc. 03/16 Verizon Communications, Inc. 04/16 Verizon Communications, Inc. 04/16 Wells Fargo & Co. 03/16 Wells Fargo & Co. 03/16 See Notes to Financial Statements. 3 MAI MANAGED VOLATILITY FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN FEBRUARY 29, 2016 Contracts Security Description Strike Price Exp. Date Value Wells Fargo & Co. $ 03/16 $ Wells Fargo & Co. 04/16 Wells Fargo & Co. 04/16 Total Call Options Written (Premiums Received $(701,502)) Put Options Written - (0.4)% Abbott Laboratories 03/16 Abbott Laboratories 03/16 Abbott Laboratories 03/16 Abbott Laboratories 03/16 Abbott Laboratories 04/16 Amgen, Inc. 03/16 Amgen, Inc. 03/16 Amgen, Inc. 04/16 Amgen, Inc. 04/16 Amgen, Inc. 04/16 Apple, Inc. 03/16 Apple, Inc. 03/16 Apple, Inc. 03/16 Apple, Inc. 03/16 Apple, Inc. 04/16 Apple, Inc. 04/16 Apple, Inc. 04/16 Bank of America Corp. 03/16 Bank of America Corp. 03/16 Bank of America Corp. 03/16 Bank of America Corp. 03/16 Bank of America Corp. 03/16 Bank of America Corp. 04/16 Bank of America Corp. 04/16 Bank of America Corp. 04/16 Bank of America Corp. 04/16 Bank of America Corp. 04/16 Cardinal Health, Inc. 03/16 Cardinal Health, Inc. 03/16 Cardinal Health, Inc. 04/16 Chevron Corp. 03/16 Chevron Corp. 03/16 Chevron Corp. 04/16 Chubb, Ltd. 03/16 Chubb, Ltd. 03/16 Chubb, Ltd. 04/16 Cisco Systems, Inc. 03/16 Cisco Systems, Inc. 03/16 Cisco Systems, Inc. 03/16 Cisco Systems, Inc. 04/16 Cisco Systems, Inc. 04/16 (1,431) Comcast Corp., Class A 03/16 Comcast Corp., Class A 03/16 Comcast Corp., Class A 03/16 Comcast Corp., Class A 04/16 Comcast Corp., Class A 04/16 Costco Wholesale Corp. 04/16 Costco Wholesale Corp. 04/16 CVS Health Corp. 03/16 CVS Health Corp. 03/16 CVS Health Corp. 04/16 Diageo PLC, ADR 03/16 Diageo PLC, ADR 03/16 Diageo PLC, ADR 04/16 E.I. du Pont de Nemours & Co. 03/16 E.I. du Pont de Nemours & Co. 03/16 E.I. du Pont de Nemours & Co. 04/16 EMC Corp. 03/16 EMC Corp. 03/16 Ford Motor Co. 03/16 Ford Motor Co. 03/16 Ford Motor Co. 04/16 Ford Motor Co. 04/16 General Electric Co. 03/16 General Electric Co. 03/16 General Electric Co. 03/16 General Electric Co. 03/16 General Electric Co. 04/16 General Electric Co. 04/16 Honeywell International, Inc. 03/16 Honeywell International, Inc. 03/16 Honeywell International, Inc. 03/16 Honeywell International, Inc. 04/16 Intel Corp. 03/16 Intel Corp. 03/16 Intel Corp. 03/16 Intel Corp. 03/16 Intel Corp. 03/16 Intel Corp. 04/16 Intel Corp. 04/16 Johnson & Johnson 03/16 Johnson & Johnson 03/16 Johnson & Johnson 04/16 JPMorgan Chase & Co. 03/16 JPMorgan Chase & Co. 03/16 See Notes to Financial Statements. 4 MAI MANAGED VOLATILITY FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN FEBRUARY 29, 2016 Contracts Security Description Strike Price Exp. Date Value JPMorgan Chase & Co. $ 03/16 $ JPMorgan Chase & Co. 04/16 JPMorgan Chase & Co. 04/16 JPMorgan Chase & Co. 04/16 Macy's, Inc. 03/16 Macy's, Inc. 03/16 Macy's, Inc. 03/16 Macy's, Inc. 03/16 Macy's, Inc. 04/16 Macy's, Inc. 04/16 McDonald's Corp. 03/16 McDonald's Corp. 03/16 McDonald's Corp. 04/16 Medtronic PLC 03/16 Medtronic PLC 03/16 Medtronic PLC 03/16 Medtronic PLC 04/16 MetLife, Inc. 03/16 MetLife, Inc. 03/16 MetLife, Inc. 03/16 MetLife, Inc. 03/16 MetLife, Inc. 04/16 MetLife, Inc. 04/16 MetLife, Inc. 04/16 MetLife, Inc. 04/16 Microsoft Corp. 03/16 Microsoft Corp. 03/16 Microsoft Corp. 03/16 Microsoft Corp. 04/16 Microsoft Corp. 04/16 Mondelez International, Inc., Class A 03/16 Mondelez International, Inc., Class A 03/16 Mondelez International, Inc., Class A 03/16 Mondelez International, Inc., Class A 03/16 Mondelez International, Inc., Class A 04/16 NextEra Energy, Inc. 03/16 NextEra Energy, Inc. 03/16 NextEra Energy, Inc. 03/16 NextEra Energy, Inc. 03/16 NextEra Energy, Inc. 04/16 Occidental Petroleum Corp. 03/16 Occidental Petroleum Corp. 03/16 Occidental Petroleum Corp. 03/16 Occidental Petroleum Corp. 03/16 Occidental Petroleum Corp. 04/16 Oracle Corp. 03/16 Oracle Corp. 03/16 Oracle Corp. 03/16 Oracle Corp. 04/16 PepsiCo, Inc. 03/16 PepsiCo, Inc. 03/16 PepsiCo, Inc. 04/16 Pfizer, Inc. 03/16 Pfizer, Inc. 03/16 Pfizer, Inc. 04/16 Pfizer, Inc. 04/16 QUALCOMM, Inc. 03/16 QUALCOMM, Inc. 03/16 QUALCOMM, Inc. 03/16 QUALCOMM, Inc. 03/16 QUALCOMM, Inc. 04/16 QUALCOMM, Inc. 04/16 QUALCOMM, Inc. 04/16 Raytheon Co. 03/16 Raytheon Co. 03/16 Raytheon Co. 04/16 Schlumberger, Ltd. 03/16 Schlumberger, Ltd. 03/16 Schlumberger, Ltd. 03/16 Schlumberger, Ltd. 04/16 Target Corp. 03/16 Target Corp. 04/16 Target Corp. 04/16 The Boeing Co. 03/16 The Boeing Co. 03/16 The Boeing Co. 04/16 The Boeing Co. 04/16 The Home Depot, Inc. 03/16 The Home Depot, Inc. 03/16 The Home Depot, Inc. 03/16 The Home Depot, Inc. 03/16 The Home Depot, Inc. 04/16 The Procter & Gamble Co. 03/16 The Procter & Gamble Co. 03/16 The Procter & Gamble Co. 03/16 The Procter & Gamble Co. 03/16 The Procter & Gamble Co. 03/16 The Procter & Gamble Co. 04/16 The Walt Disney Co. 03/16 The Walt Disney Co. 03/16 The Walt Disney Co. 03/16 The Walt Disney Co. 03/16 The Walt Disney Co. 04/16 The Walt Disney Co. 04/16 See Notes to Financial Statements. 5 MAI MANAGED VOLATILITY FUND SCHEDULE OF CALL AND PUT OPTIONS WRITTEN FEBRUARY 29, 2016 Contracts Security Description Strike Price Exp. Date Value The Walt Disney Co. $ 04/16 $ United Parcel Service, Inc., Class B 03/16 United Parcel Service, Inc., Class B 03/16 United Parcel Service, Inc., Class B 04/16 United Parcel Service, Inc., Class B 04/16 United Technologies Corp. 03/16 United Technologies Corp. 04/16 United Technologies Corp. 04/16 UnitedHealth Group, Inc. 03/16 UnitedHealth Group, Inc. 03/16 UnitedHealth Group, Inc. 04/16 Verizon Communications, Inc. 03/16 Verizon Communications, Inc. 03/16 Verizon Communications, Inc. 03/16 Verizon Communications, Inc. 03/16 Verizon Communications, Inc. 04/16 Verizon Communications, Inc. 04/16 Verizon Communications, Inc. 04/16 Wells Fargo & Co. 03/16 Wells Fargo & Co. 03/16 Wells Fargo & Co. 03/16 Wells Fargo & Co. 04/16 Wells Fargo & Co. 04/16 Wells Fargo & Co. 04/16 Total Put Options Written (Premiums Received $(609,287)) Total Written Options - (1.0)% (Premiums Received $(1,310,789)) See Notes to Financial Statements. 6 MAI MANAGED VOLATILITY FUND NOTES TO SCHEDULES OF INVESTMENTS AND CALL AND PUT OPTIONS WRITTEN FEBRUARY 29, 2016 ADR American Depositary Receipt PLC Public Limited Company (a) Subject to call option written by the Fund. (b) Subject to put option written by the Fund. (c) Rate presented is yield to maturity. (d) Variable rate security. Rate presented is as of February 29, 2016. * Cost for federal income tax purposes is substantially the same as for financial statement purposes and net unrealized depreciation consists of: Gross Unrealized Appreciation $ Gross Unrealized Depreciation ) Net Unrealized Depreciation $ ) The following is a summary of the inputs used to value the Fund’s investments and other financial instruments and liabilities as of February 29, 2016. The inputs or methodology used for valuing securities are not necessarily an indication of the risks associated with investing in those securities. For more information on valuation inputs, and their aggregation into the levels used in the table below, please refer to the Security Valuation section in Note 2 of the accompanying Notes to Financial Statements. Level 1 Level 2 Level 3 Total Assets Investments At Value Common Stock Communications $ $ - $ - $ Consumer Discretionary - - Consumer Staples - - Energy - - Financials - - Health Care - - Industrials - - Information Technology - - Materials - - Utilities - - U.S. Government & Agency Obligations - - Money Market Fund - - Total Investments At Value $ $ $ - $ Total Assets $ $ $ - $ Liabilities Other Financial Instruments** Written Options ) ) - ) Total Liabilities $ ) $ ) $ - $ ) **Other Financial Instruments are derivative instruments reflected in separate schedules such as written options, which appear in the Schedule of Call and Put Options Written and are valued at their market value at period end. The Fund utilizes the end of period methodology when determining transfers. There were no transfers among Level 1, Level 2 and Level 3 for the period ended February 29, 2016. PORTFOLIO HOLDINGS % of Net Assets Common Stock % U.S. Government & Agency Obligations % Money Market Fund*** % Written Options )% Other Assets and Liabilites % % *** Used to meet the collateral requirements of a tri-party agreement between the prime broker, custodian and the Fund. PORTFOLIO HOLDINGS % of Common Stock Communications % Consumer Discretionary % Consumer Staples % Energy % Financials % Health Care % Industrials % Information Technology % Materials % Utilities % % See Notes to Financial Statements. 7 MAI MANAGED VOLATILITY FUND STATEMENT OF ASSETS AND LIABILITIES FEBRUARY 29, 2016 ASSETS Total investments, at value (Cost $104,949,506) $ Deposits with brokers Receivables: Fund shares sold Investment securities sold Dividends Prepaid expenses Total Assets LIABILITIES Call options written, at value (Premiums received $701,502) Put options written, at value (Premiums received $609,287) Payables: Investment securities purchased Fund shares redeemed Accrued Liabilities: Investment adviser fees Fund services fees Other expenses Total Liabilities NET ASSETS $ COMPONENTS OF NET ASSETS Paid-in capital $ Undistributed net investment income Accumulated net realized loss ) Net unrealized depreciation ) NET ASSETS $ SHARES OF BENEFICIAL INTEREST AT NO PAR VALUE (UNLIMITED SHARES AUTHORIZED) Institutional Class Investor Class NET ASSET VALUE, OFFERING AND REDEMPTION PRICE PER SHARE Institutional Class (based on net assets of $102,245,425) $ Investor Class (based on net assets of $684,341) $ See Notes to Financial Statements. 8 MAI MANAGED VOLATILITY FUND STATEMENT OF OPERATIONS SIX MONTHS ENDED FEBRUARY 29, 2016 INVESTMENT INCOME Dividend income $ Interest income Total Investment Income EXPENSES Investment adviser fees Fund services fees Transfer agent fees: Institutional Class Investor Class Non 12b-1 shareholder servicing fees: Institutional Class Investor Class Distribution fees: Investor Class Custodian fees Registration fees: Institutional Class Investor Class Professional fees Trustees' fees and expenses Miscellaneous expenses Total Expenses Fees waived and expenses reimbursed ) Net Expenses NET INVESTMENT INCOME NET REALIZED AND UNREALIZED GAIN (LOSS) Net realized gain (loss) on: Investments ) Written options Net realized loss ) Net change in unrealized appreciation (depreciation) on: Investments Written options Net change in unrealized appreciation (depreciation) NET REALIZED AND UNREALIZED LOSS ) DECREASE IN NET ASSETS RESULTING FROM OPERATIONS $ ) See Notes to Financial Statements. 9 MAI MANAGED VOLATILITY FUND STATEMENTS OF CHANGES IN NET ASSETS For the Six Months Ended February 29, 2016 For the Year Ended August 31, 2015 OPERATIONS Net investment income $ $ Net realized gain (loss) ) Net change in unrealized appreciation (depreciation) ) Decrease in Net Assets Resulting from Operations ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income: Institutional Class ) ) Net realized gain: Institutional Class ) ) Investor Class ) ) Total Distributions to Shareholders ) ) CAPITAL SHARE TRANSACTIONS Sale of shares: Institutional Class Investor Class Reinvestment of distributions: Institutional Class Investor Class Redemption of shares: Institutional Class ) ) Investor Class ) ) Increase in Net Assets from Capital Share Transactions Increase (Decrease) in Net Assets ) NET ASSETS Beginning of Period End of Period (Including line (a)) $ $ SHARE TRANSACTIONS Sale of shares: Institutional Class Investor Class Reinvestment of distributions: Institutional Class Investor Class Redemption of shares: Institutional Class ) ) Investor Class ) ) Increase in Shares (a) Undistributed net investment income $ $ See Notes to Financial Statements. 10 MAI MANAGED VOLATILITY FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended February 29, For the Year Ended August 31, 2015 For the Year Ended August 31, 2014 For the Year Ended August 31, 2013 For the Year Ended August 31, 2012 September 23, 2010 (a) through August 31, 2011 INSTITUTIONAL CLASS NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain (loss) ) ) Total from Investment Operations ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income ) Net realized gain ) — (c) Total Distributions to Shareholders ) NET ASSET VALUE, End of Period $ TOTAL RETURN )%(d) )% %(d) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(e) % %(e) Net expenses %(e) % %(e) Gross expenses(f) %(e) % %(e) PORTFOLIO TURNOVER RATE 58 %(d) % %(d) (a) Commencement of operations. (b) Calculated based on average shares outstanding during each period. (c) Less than $0.01 per share. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 11 MAI MANAGED VOLATILITY FUND FINANCIAL HIGHLIGHTS These financial highlights reflect selected data for a share outstanding throughout each period. For the Six Months Ended February 29, For the Year Ended August 31, 2015 For the Year Ended August 31, 2014 For the Year Ended August 31, 2013 For the Year Ended August 31, 2012 December 2, 2010 (a) Through August 31, 2011 INVESTOR CLASS NET ASSET VALUE, Beginning of Period $ INVESTMENT OPERATIONS Net investment income(b) Net realized and unrealized gain (loss) ) ) Total from Investment Operations ) ) DISTRIBUTIONS TO SHAREHOLDERS FROM Net investment income — ) ) Net realized gain ) — (c) Total Distributions to Shareholders ) NET ASSET VALUE, End of Period $ TOTAL RETURN )%(d) )% %(d) RATIOS/SUPPLEMENTARY DATA Net Assets at End of Period (000's omitted) Ratios to Average Net Assets: Net investment income %(e) % %(e) Net expenses %(e) % %(e) Gross expenses(f) %(e) % %(e) PORTFOLIO TURNOVER RATE 58 %(d) % %(d) (a) Commencement of operations. (b) Calculated based on average shares outstanding during each period. (c) Less than $0.01 per share. (d) Not annualized. (e) Annualized. (f) Reflects the expense ratio excluding any waivers and/or reimbursements. See Notes to Financial Statements. 12 MAI MANAGED VOLATILITY FUND NOTES TO FINANCIAL STATEMENTS FEBRUARY 29, 2016 Note 1. Organization The MAI Managed Volatility Fund (the “Fund”) is a diversified portfolio of Forum Funds (the “Trust”). The Trust is a Delaware statutory trust that is registered as an open-end, management investment company under the Investment Company Act of 1940 (the “Act”), as amended. Under its Trust Instrument, the Trust is authorized to issue an unlimited number of the Fund’s shares of beneficial interest without par value. The Fund currently offers two classes of shares: Institutional Class and Investor Class. Institutional Class and Investor Class commenced operations on September 23, 2010, and December 2, 2010, respectively. The Fund’s investment objective is income and long-term capital appreciation. Prior to September 28, 2015, the Fund was named Dividend Plus+ Income Fund. Note 2. Summary of Significant Accounting Policies These financial statements are prepared in accordance with accounting principles generally accepted in the United States of America (“GAAP”), which require management to make estimates and assumptions that affect the reported amounts of assets and liabilities, the disclosure of contingent liabilities at the date of the financial statements, and the reported amounts of increases and decreases in net assets from operations during the fiscal period. Actual amounts could differ from those estimates. The following summarizes the significant accounting policies of the Fund: Security Valuation – Exchange-traded securities and over-the-counter securities are valued using the last quoted trade or official closing price, provided by independent pricing services as of the close of trading on the market or exchange for which they are primarily traded, on each Fund business day. In the absence of a sale, such securities are valued at the mean of the last bid and ask price provided by independent pricing services. Non-exchange-traded securities for which quotations are available are valued using the last quoted sales price, or in the absence of a sale, at the mean of the last bid and ask prices provided by independent pricing services. Short-term investments that mature in 60 days or less may be valued at amortized cost. Exchange-traded options for which the last quoted sale price is outside the closing bid and ask price, will be valued at the mean of the closing bid and ask price. The Fund values its investments at fair value pursuant to procedures adopted by the Trust's Board of Trustees (the "Board") if (1) market quotations are insufficient or not readily available or (2) the adviser believes that the values available are unreliable. The Trust’s Valuation Committee, as defined in the Fund’s registration statement, performs certain functions as they relate to the administration and oversight of the Fund’s valuation procedures. Under these procedures, the Valuation Committee convenes on a regular and ad-hoc basis to review such investments and considers a number of factors, including valuation methodologies and significant unobservable inputs, when arriving at fair value. The Valuation Committee may work with the adviser to provide valuation inputs. In determining fair valuations, inputs may include market-based analytics which may consider related or comparable assets or liabilities, recent transactions, market multiples, book values and other relevant investment information. Adviser inputs may include an income-based approach in which the anticipated future cash flows of the investment are discounted in determining fair value. Discounts may also be applied based on the nature or duration of any restrictions on the disposition of the investments. The Valuation Committee performs regular reviews of valuation methodologies, key inputs and assumptions, disposition analysis and market activity. Fair valuation is based on subjective factors and, as a result, the fair value price of an investment may differ from the security’s market price and may not be the price at which the asset may be sold. Fair valuation could result in a different Net Asset Value ("NAV") than a NAV determined by using market quotes. The Fund has a three-tier fair value hierarchy. The basis of the tiers is dependent upon the various “inputs” used to determine the value of the Fund’s investments. These inputs are summarized in the three broad levels listed below: Level 1 — quoted prices in active markets for identical assets and liabilities Level 2 — other significant observable inputs (including quoted prices of similar securities, interest rates, prepayment speeds, credit risk, etc.) Level 3 — significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The aggregate value by input level, as of February 29, 2016, for the Fund’s investments is included in the Fund’s Notes to Schedules of Investments and Call and Put Options Written. Security Transactions, Investment Income and Realized Gain and Loss – Investment transactions are accounted for on the trade date. Dividend income is recorded on the ex-dividend date. Foreign dividend income is recorded on the ex- 13 MAI MANAGED VOLATILITY FUND NOTES TO FINANCIAL STATEMENTS FEBRUARY 29, 2016 dividend date or as soon as possible after the Fund determines the existence of a dividend declaration after exercising reasonable due diligence. Income and capital gains on some foreign securities may be subject to foreign withholding taxes, which are accrued as applicable. Interest income is recorded on an accrual basis. Premium is amortized and discount is accreted using the effective interest method. Identified cost of investments sold is used to determine the gain and loss for both financial statement and federal income tax purposes. Written Options – When a fund writes an option, an amount equal to the premium received by the fund is recorded as a liability and is subsequently adjusted to the current value of the option written. Premiums received from writing options that expire unexercised are treated by the fund on the expiration date as realized gain from written options. The difference between the premium and the amount paid on effecting a closing purchase transaction, including brokerage commissions, is also treated as a realized gain, or if the premium is less than the amount paid for the closing purchase transaction, as a realized loss. If a call option is exercised, the premium is added to the proceeds from the sale of the underlying security in determining whether the fund has realized a gain or loss. If a put option is exercised, the premium reduces the cost basis of the securities purchased by the fund. The fund, as writer of an option, bears the market risk of an unfavorable change in the price of the security underlying the written option. Written options are non-income producing securities. The values of each individual written option outstanding as of February 29, 2016, are disclosed in the Fund’s Schedule of Call and Put Options Written. Transactions in written options during the period ended February 29, 2016, were as follows: Calls Puts Number of Number of Contracts Premiums Contracts Premiums Options Outstanding, August 31, 2015 ) $ ) ) $ ) Options written ) Options terminated in closing transactions Options exercised Options expired Options Outstanding, February 29, 2016 ) $ ) ) $ ) Distributions to Shareholders – Distributions to shareholders of net investment income, if any, are declared and paid at least quarterly. Distributions to shareholders of net capital gains, if any, are declared and paid at least annually. Distributions to shareholders are recorded on the ex-dividend date. Distributions are based on amounts calculated in accordance with applicable federal income tax regulations, which may differ from GAAP. These differences are due primarily to differing treatments of income and gain on various investment securities held by the Fund, timing differences and differing characterizations of distributions made by the Fund. Federal Taxes – The Fund intends to continue to qualify each year as a regulated investment company under Subchapter M of the Internal Revenue Code and to distribute all of its taxable income to shareholders. In addition, by distributing in each calendar year substantially all of its net investment income and capital gains, if any, the Fund will not be subject to a federal excise tax. Therefore, no federal income or excise tax provision is required. The Fund files a U.S. federal income and excise tax return as required. A fund’s federal income tax returns are subject to examination by the Internal Revenue Service for a period of three fiscal years after they are filed. As of February 29, 2016, there are no uncertain tax positions that would require financial statement recognition, de-recognition or disclosure. Income and Expense Allocation – The Trust accounts separately for the assets, liabilities and operations of each of its investment portfolios. Expenses that are directly attributable to more than one investment portfolio are allocated among the respective investment portfolios in an equitable manner. The Fund’s class-specific expenses are charged to the operations of that class of shares. Income and expenses (other than expenses attributable to a specific class) and realized and unrealized gains or losses on investments are allocated to each class of shares based on the class’ respective net assets to the total net assets of the Fund. Commitments and Contingencies – In the normal course of business, the Fund enters into contracts that provide general indemnifications by the Fund to the counterparty to the contract. The Fund’s maximum exposure under these arrangements is dependent on future claims that may be made against the Fund and, therefore, cannot be estimated; however, the risk of loss from such claims is considered remote. Note 3. Fees and Expenses Investment Adviser – MAI Capital Management, LLC, (the “Adviser”) is the investment adviser to the Fund. Pursuant to 14 MAI MANAGED VOLATILITY FUND NOTES TO FINANCIAL STATEMENTS FEBRUARY 29, 2016 an investment advisory agreement, the Adviser receives an advisory fee from the Fund at an annual rate of 0.75% of the Fund’s average daily net assets. Distribution – Foreside Fund Services, LLC serves as the Fund’s distributor (the “Distributor”). The Distributor is not affiliated with the Adviser or Atlantic Fund Administration, LLC (d/b/a Atlantic Fund Services) (“Atlantic”) or their affiliates. The Fund has adopted a Distribution Plan (the “Plan”) for Investor Class shares in accordance with Rule 12b-1 of the Act. Under the Plan, the Fund pays the Distributor and/or any other entity as authorized by the Board a fee of up to 0.25% of the average daily net assets of Investor Class. Other Service Providers – Atlantic provides fund accounting, fund administration, compliance and transfer agency services to the Fund. Atlantic also provides certain shareholder report production, and EDGAR conversion and filing services. Pursuant to an Atlantic services agreement, the Fund pays Atlantic customary fees for its services. Atlantic provides a Principal Executive Officer, a Principal Financial Officer, a Chief Compliance Officer, and an Anti-Money Laundering Officer to the Fund, as well as certain additional compliance support functions. Trustees and Officers – The Trust pays each independent Trustee an annual retainer fee of $50,000 for service to the Trust ($66,000 for the Chairman). The Audit Committee Chairman and Vice Chairman receive an additional $6,000 annually. The Trustees and Chairman may receive additional fees for special Board meetings. Each Trustee is also reimbursed for all reasonable out-of-pocket expenses incurred in connection with his duties as a Trustee, including travel and related expenses incurred in attending Board meetings. The amount of Trustees’ fees attributable to the Fund is disclosed in the Statement of Operations. Certain officers of the Trust are also officers or employees of the above named service providers, and during their terms of office received no compensation from the Fund. Note 4. Expense Reimbursements and Fees Waived The Adviser has contractually agreed to waive its fees and/or reimburse expenses through January 1, 2017, to the extent necessary to maintain the total operating expenses (excluding other expenses, taxes, leverage interest, acquired fund fees and expenses, dividends or interest on short positions, other interest expenses, brokerage commissions, and extraordinary expenses such as litigation) at 0.99% and 1.24%, of the Institutional Class and Investor Class, respectively. The contractual waivers may be changed or eliminated at any time with consent of the Board. During the period ended February 29, 2016, fees waived and expenses reimbursed were $83,367. The Fund may pay the Adviser for fees waived and expenses reimbursed pursuant to the expense cap if (1) such payment is made within three years of the fees waived or expense reimbursement and (2) the resulting expenses do not exceed 0.99% and 1.24%, of the Institutional Class and Investor Class, respectively. As of February 29, 2016, the amount of waived fees and reimbursed expenses subject to recapture by the Adviser are as follows: Amount of Fees Waived and/or Expenses Reimbursed Expiration Date to Recoup Fees Waived and/or Expenses Reimbursed Fees Recouped August 31, 2013 $ August 31, 2016 $ - August 31, 2014 $ August 31, 2017 $ - August 31, 2015 $ August 31, 2018 $ - February 29, 2016 $ August 31, 2019 $ - Note 5. Security Transactions The cost of purchases and proceeds from sales of investment securities (including maturities), other than short-term investments during the period ended February 29, 2016, were $33,906,268 and $30,053,605, respectively. Note 6. Summary of Derivative Activity The volume of open derivative positions may vary on a daily basis as the Fund transacts derivative contracts in order to achieve the exposure desired by the Adviser. The notional value of activity for the period ended February 29, 2016 for any derivative type that was held during the period is as follows: Written Options $ ) The Fund’s use of derivatives during the period ended February 29, 2016, was limited to written options. 15 MAI MANAGED VOLATILITY FUND NOTES TO FINANCIAL STATEMENTS FEBRUARY 29, 2016 Following is a summary of the effect of derivatives on the Statement of Assets and Liabilities as of February 29, 2016: Location Equity Contracts Liability derivatives: Call options written, at value $ ) Put options written, at value ) Total liability derivatives $ ) Realized and unrealized gains and losses on derivatives contracts during the period ended February 29, 2016, by the Fund are recorded in the following locations on the Statement of Operations: Location Equity Contracts Net realized gain (loss) on: Written options $ Net change in unrealized appreciation (depreciation) on: Written options $ Asset (Liability) amounts shown in the table below represent amounts for derivative related investments at February 29, 2016. These amounts may be collateralized by cash or financial instruments. Gross Asset (Liability) as Presented in the Statement of Assets and Liabilities Financial Instruments (Received) Pledged** Cash Collateral (Received) Pledged** Net Amount Liabilities: Over-the-counter derivatives* $ ) $ $ - $ - * Over-the-counter derivatives may consist of written options contracts. The amounts disclosed above represent the exposure to one or more counterparties. For further detail on individual derivative contracts and the corresponding unrealized appreciation (depreciation), see the Schedule of Call and Put Options Written. ** The actual financial instruments and cash collateral (received) pledged may be in excess of the amounts shown in the table. The table only reflects collateral amounts up to the amount of the financial instrument disclosed on the Statement of Assets and Liabilities. Note 7. Federal Income Tax As of August 31, 2015, distributable earnings (accumulated loss) on a tax basis were as follows: Undistributed Ordinary Income $ Undistributed Long-Term Gain Unrealized Depreciation ) Total $ ) The difference between components of distributable earnings on a tax basis and the amounts reflected in the Statement of Assets and Liabilities are primarily due to temporary book/tax differences relating to real estate investment trusts, partnerships, wash sales and straddles. Note 8. Underlying Investment in Other Investment Companies The Fund currently meets the collateral requirements of a tri-party agreement between the prime broker, custodian and the Fund by investing a portion of its assets in the Fidelity Institutional Money Market Fund and holding the shares in a segregated account pledged to the prime broker. The performance of the Fund may be directly affected by the performance of the Fidelity Institutional Money Market Fund. As of February 29, 2016, the percentage of net assets invested in the Fidelity Institutional Money Market Fund was 43.4%. The latest financial statements for the Fidelity Institutional Money Market Fund can be found at www.sec.gov. 16 MAI MANAGED VOLATILITY FUND NOTES TO FINANCIAL STATEMENTS FEBRUARY 29, 2016 Note 9. Subsequent Events Subsequent events occurring after the date of this report through the date these financial statements were issued have been evaluated for potential impact and the Fund has had no such events. 17 MAI MANAGED VOLATILITY FUND ADDITIONAL INFORMATION FEBRUARY 29, 2016 Investment Advisory Agreement Approval At the September 11, 2015 Board meeting, the Board, including the Independent Trustees, considered the approval of the continuance of the investment advisory agreement between the Adviser and the Trust pertaining to the Fund (the “Advisory Agreement”). In preparation for its deliberations, the Board requested and reviewed written responses from the Adviser to a due diligence questionnaire circulated on the Board's behalf concerning the Adviser’s personnel, operations, financial condition, performance, and services provided by the Adviser. The Board also discussed the materials with Fund Counsel and, as necessary, with the Trust's administrator, Atlantic Fund Services. During its deliberations, the Board received an oral presentation from the Adviser, and was assisted by the advice of Trustee Counsel. At the meeting, the Board reviewed, among other matters: (1) the nature, extent and quality of the services provided to the Fund by the Adviser, including information on the investment performance of the Fund and the Adviser; (2) the costs of the services provided and profitability to the Adviser of its relationship with the Fund; (3) the advisory fee and total expense ratio of the Fund compared to a relevant peer group of funds; (4) the extent to which economies of scale may be realized as the Fund grows and whether the advisory fee enables each Fund's investors to share in the benefits of economies of scale; and (5) other benefits received by the Adviser from its relationship with the Fund. Nature, Extent and Quality of Services Based on written materials received, a presentation from senior representatives of the Adviser and a discussion with the Adviser about the Adviser’s personnel, operations and financial condition and with the Trust’s CCO about the Adviser, the Board considered the quality of services provided by the Adviser under the Advisory Agreement. In this regard, the Board considered information regarding the experience, qualifications and professional background of the portfolio manager and other personnel at the Adviser with principal responsibility for the Fund, as well as the investment philosophy and decision-making process of those professionals and the capability and integrity of the Adviser’s senior management and staff. The Board considered also the adequacy of the Adviser’s resources. The Board noted the Adviser’s representation that the firm is financially stable and that the Adviser’s financial condition will not impair its ability to provide high-quality advisory services to the Fund. Based on the presentation and the materials provided by the Adviser in connection with the Board’s consideration of the renewal of the Advisory Agreement, the Board concluded that, overall, it was satisfied with the nature, extent and quality of services to be provided to the Fund under the Advisory Agreement. Performance In connection with a presentation by the Adviser regarding its approach to managing the Fund, the Board reviewed the performance of the Fund compared to its benchmark. The Board observed that the Fund underperformed the S&P 500 Index, the primary benchmark for the Fund, for the one-year and three-year periods ended June 30, 2015. The Board also considered the Fund’s performance relative to its Lipper peer group, noting that, based on the information provided by Lipper, the Fund underperformed the median of its Lipper peer group for the one-year and three-year periods ended June 30, 2015. The Board noted the Adviser’s representation that the Fund’s underperformance over these periods relative to its benchmark and Lipper peers was attributable primarily to the Fund’s positions in dividend growth stocks, a category of securities that had performed less well than the general market. In addition, the Board noted the Adviser’s representation that the Fund’s strategy was designed to provide capital appreciation over the long term and that the Fund’s strategy was designed to perform better in downward trending, volatile markets than in the type of market experienced in 2014 and, in return, potentially trail in rising markets. The Board noted further the Adviser’s representation that the Fund actually performed better on a risk-adjusted basis than most funds in the Lipper peer group. Based on the foregoing, the Board determined that the Fund’s performance was reasonable and that the Fund and its shareholders could benefit from the Adviser’s continued management of the Fund. Compensation The Board evaluated the Adviser’s compensation for providing advisory services to the Fund and analyzed comparative information on “actual” advisory fee rates (i.e., after fee waivers) and actual total expenses of the Fund’s Lipper peer group. The Board noted that the Adviser’s actual advisory fee rate and actual total expense ratio for the Fund were each lower than the median of its Lipper peers. In addition, the Board noted the Adviser’s representation that the Fund receives a discount from the Adviser’s standard fee schedule in order to keep the overall expense ratio at a level that the Adviser believes is advantageous to asset accumulation. The Board noted that the Adviser has contractually agreed to cap the Fund’s total expenses (excluding taxes, leverage interest, acquired fund fees and expenses, dividend or interest on short positions, other interest expenses, brokerage commissions, and extraordinary expenses) at 1.24% and 0.99% per annum for Investor Class shares and Institutional Class shares, respectively, through January 1, 2017. Based on the foregoing, the Board concluded that the Adviser’s advisory fee rate charged to the Fund was reasonable. 18 MAI MANAGED VOLATILITY FUND ADDITIONAL INFORMATION FEBRUARY 29, 2016 Cost of Services and Profitability The Board considered information provided by the Adviser regarding the costs of services and its profitability with respect to the Fund. In this regard, the Board considered the Adviser’s representation that the Adviser did not separately allocate overhead to products and was unable to provide a separately identifiable profit and loss analysis for the Fund. Based on these and other applicable considerations, including financial statements from the Adviser indicating its profitability and expenses from overall operations, the Board concluded that the Adviser’s costs of services and profits attributable to management of the Fund were not a material factor to consider in approving the continuation of the Advisory Agreement. Economies of Scale The Board evaluated whether the Fund would benefit from any economies of scale. In this respect, the Board noted the Adviser’s representation that the Fund already receives a substantial discount compared to its other accounts in the same strategy in order to keep the overall expense ratio lower and that the Adviser would need additional asset growth in order to achieve scale. The Board also noted that the Adviser’s actual advisory fee and actual total expenses are among the best in the Lipper peer group in light of the Adviser’s waiver of fees and reimbursement of expenses under the agreed-upon expense cap. Other Benefits The Board noted the Adviser’s representation that, aside from its contractual advisory fees, it does not benefit in a material way from its relationship with the Funds. Based on the foregoing representation, the Board concluded that other benefits received by the Adviser from its relationship with the Funds were not a material factor to consider in approving the continuation of the Advisory Agreement. Conclusion The Board did not identify any single factor as being of paramount importance, and different Trustees may have given different weight to different factors. The Board reviewed a memorandum from Fund Counsel discussing the legal standards applicable to its consideration of the Advisory Agreement. Based on its review, including consideration of each of the factors referenced above, the Board determined, in the exercise of its reasonable business judgment, that the advisory arrangement, as outlined in the Advisory Agreement, was fair and reasonable in light of the services performed or to be performed, expenses incurred or to be incurred and such other matters as the Board considered relevant. Proxy Voting Information A description of the policies and procedures that the Fund uses to determine how to vote proxies relating to securities held in the Fund’s portfolio is available, without charge and upon request, by calling (877) 414-7884 and on the U.S. Securities and Exchange Commission’s (the “SEC”) website at www.sec.gov. The Fund’s proxy voting record for the most recent twelve-month period ended June 30 is available, without charge and upon request, by calling (877) 414-7884 and on the SEC’s website at www.sec.gov. Availability of Quarterly Portfolio Schedules The Fund files its complete schedule of portfolio holdings with the SEC for the first and third quarters of each fiscal year on Form N-Q. These filings are available, without charge and upon request on the SEC’s website at www.sec.gov or may be reviewed and copied at the SEC’s Public Reference Room in Washington, DC. Information on the operation of the Public Reference Room may be obtained by calling (800) SEC-0330. Shareholder Expense Example As a shareholder of the Fund, you incur ongoing costs, including management fees, distribution (12b-1) fees and other Fund expenses. This example is intended to help you understand your ongoing costs (in dollars) of investing in the Fund and to compare these costs with the ongoing costs of investing in other mutual funds. The example is based on an investment of $1,000 invested at the beginning of the period and held for the entire period from September 1, 2015, through February 29, 2016. Actual Expenses – The first line under each share class of the table below provides information about actual account values and actual expenses. You may use the information in this line, together with the amount you invested, to estimate the expenses that you paid over the period. Simply divide your account value by $1,000 (for example, an $8,600 account value divided by $1,000 8.6), then multiply the result by the number in the first line under the heading entitled “Expenses Paid During Period” to estimate the expenses you paid on your account during the period. 19 MAI MANAGED VOLATILITY FUND ADDITIONAL INFORMATION FEBRUARY 29, 2016 Hypothetical Example for Comparison Purposes – The second line under each share class of the table below provides information about hypothetical account values and hypothetical expenses based on the Fund’s actual expense ratio and an assumed rate of return of 5% per year before expenses, which is not the Fund’s actual return. The hypothetical account values and expenses may not be used to estimate the actual ending account balance or expenses you paid for the period. You may use this information to compare the ongoing costs of investing in the Fund and other funds. To do so, compare this 5% hypothetical example with the 5% hypothetical examples that appear in the shareholder reports of other funds. Please note that the expenses shown in the table are meant to highlight your ongoing costs only. Therefore, the second line of the table is useful in comparing ongoing costs only, and will not help you determine the relative total costs of owning different funds. Beginning Ending Expenses Annualized Account Value Account Value Paid During Expense September 1, 2015 February 29, 2016 Period* Ratio* Institutional Class Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % Investor Class Actual $ $ $ % Hypothetical (5% return before taxes) $ $ $ % * Expenses are equal to the Fund’s annualized expense ratio multiplied by the average account value over the period, multiplied by the number of days in the most recent fiscal half-year divided by 366 to reflect the half-year period. 20 ITEM 2. CODE OF ETHICS. Not applicable. ITEM 3. AUDIT COMMITTEE FINANCIAL EXPERT. Not applicable. ITEM 4. PRINCIPAL ACCOUNTANT FEES AND SERVICES. Not applicable. ITEM 5. AUDIT COMMITTEE OF LISTED REGISTRANTS. Not applicable ITEM 6. INVESTMENTS. (a) Included as part of report to shareholders under Item 1. (b) Not applicable. ITEM 7. DISCLOSURE OF PROXY VOTING POLICIES AND PROCEDURES FOR CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 8. PORTFOLIO MANAGERS OF CLOSED-END MANAGEMENT INVESTMENT COMPANIES. Not applicable. ITEM 9. PURCHASES OF EQUITY SECURITIES BY CLOSED-END MANAGEMENT INVESTMENT COMPANY AND AFFILIATED PURCHASERS. Not applicable. ITEM 10. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS The Registrant does not accept nominees to the board of trustees from shareholders. ITEM 11. CONTROLS AND PROCEDURES (a) The Registrant’s Principal Executive Officer and Principal Financial Officer have concluded that the Registrant’s disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940 (the “Act”)) are effective, based on their evaluation of the controls and procedures required by Rule 30a-3(b) under the Act and Rules 13a-15(b) or 15d-15(b) under the Securities Exchange Act of 1934, as of a date within 90 days of the filing date of this report. (b) There were no changes in the Registrant’s internal control over financial reporting (as defined in Rule 30a-3(d) under the Act) that occurred during the second fiscal quarter of the period covered by this report that have materially affected, or are reasonably likely to materially affect, the Registrant’s internal control over financial reporting. ITEM 12. EXHIBITS. (a)(1)Code of Ethics (Not applicable). (a)(2) Certifications pursuant to Rule 30a-2(a) of the Act, and Section 302 of the Sarbanes-Oxley Act of 2002. (Exhibits filed herewith) (a)(3)Not applicable. (b)Certifications pursuant to Rule 30a-2(b) of the Act, and Section 906 of the Sarbanes-Oxley Act of 2002. (Exhibit filed herewith) SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the Registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Registrant Forum Funds By /s/ Jessica Chase Jessica Chase, Principal Executive Officer Date March 28, 2016 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the Registrant and in the capacities and on the dates indicated. By /s/ Jessica Chase Jessica Chase, Principal Executive Officer Date March 28, 2016 By /s/ Karen Shaw Karen Shaw, Principal Financial Officer Date March 28, 2016
